Citation Nr: 1139844	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-12 745	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim of service connection for a seizure disorder (which it characterized as seizures).  

In January 2008, the Veteran notified VA that he had moved to the jurisdiction of the RO in St. Petersburg, Florida.  That facility retains jurisdiction over this appeal.

This matter also is on appeal of a July 2008 rating decision issued by the RO in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for migraine headaches (which it characterized as headaches). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a seizure disorder and for migraine headaches can be properly decided. 

In statements on a VA Form 9 (substantive appeal) dated on April 10, 2008, and date-stamped as received by the RO on April 11, 2008, the Veteran indicated that he did not want a Board hearing on his currently appealed claims.  In statements on a VA Form 9 (substantive appeal) dated on November 5, 2009, and date-stamped as received by the RO on November 12, 2009, however, the Veteran requested a Travel Board hearing at the RO.  To date, this hearing has not been scheduled.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

